Exhibit 10.40

EXECUTIVE TRANSITION AGREEMENT

1. This Executive Transition Agreement (hereinafter “Agreement”) is entered into
between Matthew J. Szulik (hereinafter “Executive”) and Red Hat, Inc., a
Delaware corporation (hereinafter the “Company”) as of February 28, 2008
(“Effective Date”).

WHEREAS, Executive has been employed by the Company as the Company’s Chief
Executive Officer and President;

WHEREAS, Executive and the Company are parties to an employment agreement dated
as of July 24, 2002, as it may have been amended from time to time (the
“Employment Agreement”);

WHEREAS, Executive currently holds the equity incentive awards listed on Exhibit
A (the “Equity Awards”);

WHEREAS, Executive is currently serving as the Chairman of the Company’s Board
of Directors (“Board”);

WHEREAS, Executive has previously tendered his resignation from his employment
with the Company but continues to provide services as a Director and Chairman of
the Board and the Company has accepted and publicly communicated that
resignation; and

WHEREAS, the Chairman and the Company are parties to that certain Non-Executive
Chairman Agreement dated as of even date herewith (the “Non-Executive Chairman
Agreement”).

NOW THEREFORE, in consideration for the mutual promises and undertakings of the
parties as set forth below, Executive and the Company hereby enter into this
Agreement.

2. Resignation. Effective as of January 1, 2008 (the “Transition Date”)
Executive resigned his employment with the Company. Executive has previously
tendered his resignation, which has been accepted and publicly communicated by
the Company, in the form substantially the same as that attached to this
Agreement as Exhibit B. Executive and the Company agree that as of the
Transition Date, Executive will cease to be an employee of the Company and shall
serve as the Chairman of the Board.

3. Executive’s Compensation. On and after the Transition Date, in addition to
the compensation to which Executive shall be entitled for his service as a
non-employee member of the Board pursuant to the Non-Executive Chairman
Agreement, Executive shall be entitled to receive the following compensation
from the Company:

(a) Fiscal Year 2008 Bonus. Executive shall be paid a bonus for the Company’s
fiscal year ending February 29, 2008 as determined pursuant to Section 4.2 of
the Employment Agreement and the Company’s Executive Variable Compensation Plan
(“EVC Plan”) as if Executive had remained employed as an executive of the
Company through the end of the Company’s 2008 fiscal year and the subsequent
date of payment. Such bonus shall be paid to Executive at the time specified in
Section 4.2 of the Employment Agreement, but in no event

 

- 1 -



--------------------------------------------------------------------------------

later than May 15, 2008. This bonus shall be composed of two portions, the first
of which shall be paid under the terms of the Company’s EVC Plan under which
Executive’s resignation shall be treated as a retirement and the second of which
shall be that amount necessary to provide a total cash incentive bonus set forth
in this Section 3(a) and shall not be paid under the EVC Plan.

(b) Equity Awards. The vesting and (as applicable) exercisability of each of the
Equity Awards shall continue to be governed by the terms of the plan pursuant to
which the Equity Award was granted and the associated award agreement with the
following adjustments:

First, the vesting of any Performance Share Units (“PSUs”) listed on Exhibit A
shall not be based on the achievement of performance criteria, but solely on
continued service with the Company through the applicable vesting dates as if
that number of PSUs equal to the number of Target Performance Share Units (as
set forth in the relevant PSU agreements) had originally been granted as a
Restricted Stock Award using the Company’s standard four-year vesting schedule
currently in effect for grants of Restricted Stock to the Company’s executive
officers.

Second, upon a Change of Control (as defined in the Employment Agreement) during
the term of this Agreement, all of Executive’s Equity Awards will immediately
become vested. This provision shall supersede any term to the contrary in any
compensatory stock award agreement entered into between the Company and
Employee, whether now existing or hereinafter executed. The treatment of
Mr. Szulik’s Equity Awards in the event of the application of the provisions of
Sections 280G and 4999 of the Internal Revenue Code of 1986, as amended (the
“Code”), as set forth in Section 6 of the Non-Executive Chairman Agreement,
shall also continue while this Agreement is in effect.

For the avoidance of doubt, continued service as a member of the Company’s Board
of Directors shall be treated as continued service with the Company for purposes
of vesting and (as applicable) exercisability of such Equity Awards. Other than
as expressly set forth in this Agreement and/or the Non-Executive Chairman
Agreement, including but not limited to the terms of Sections 3 and 4 hereof and
Section 5.2 of the Non-Executive Chairman Agreement, Executive agrees that as of
the Transition Date all of his rights under his Employment Agreement and any
agreement between Executive and the Company or its predecessors, successors or
assigns shall terminate, other than his rights as specified in this Transition
Agreement and the Non-Executive Chairman Agreement, such as the continuation of
Sections 4.4B and 8.2 of his Employment Agreement for so long as Executive
continues to serve as a member of the Board.

4. Indemnification. The Company shall continue to indemnify and hold harmless
Executive to the extent set forth in that Indemnification Agreement entered into
by and between the Company and Executive in connection with Executive’s
employment, as such agreement may be amended from time to time.

5. Confidential Information. Executive acknowledges that, as a result of his
employment with the Company, he has had access to confidential and proprietary
information of the Company, that he will hold such confidential and proprietary
information in strictest confidence, and that he will not make use of such
information on behalf of anyone other than with the approval of or for the
benefit of the Company. Executive further confirms that he has delivered to the
Company all documents and data of any nature containing or pertaining to such
confidential and proprietary information and that he has not taken with him any
such documents

 

- 2 -



--------------------------------------------------------------------------------

or date or any reproduction thereof, except for those materials that will be
necessary for him to discharge competently his continuing duties and
responsibilities as a member of the Board. Executive agrees that he will
continue to comply with the provisions of any non-disclosure, confidential
information or similar agreement to which he is a party according to the terms
of such agreement.

6. Release of Claims; Legal and Equitable Remedies. In consideration for and as
a condition to the receipt of the payments and benefits provided to Executive
under this Agreement, Executive agrees to execute the form of release of claims
set forth as Exhibit C to this Agreement. The Company shall have the right to
change the terms of such release as the Company may reasonably determine in
order to comply with applicable law. The parties agree that Executive and the
Company have the right to enforce this Agreement and any of its provisions by
injunction, specific performance or other equitable relief without prejudice to
any other rights or remedies any party might have at law or in equity for breach
of this Agreement.

7. Arbitration. Except for any claim for injunctive relief arising out of a
breach of a party’s obligations under this Agreement, in the event that the
parties hereto have any dispute under this Agreement, the parties shall first
attempt in good faith amicably to settle the matter by mutual negotiations or
mediation. If such negotiations are unsuccessful, the parties agree that all
disputes that may arise between them arising out of, relating to, or in
connection with this Agreement, or the interpretation, validity, construction,
performance, breach, or termination thereof shall be settled by binding
arbitration to be held in Raleigh, North Carolina, or such other location agreed
by the parties hereto, in accordance with the National Rules for the Resolution
of Employment Disputes then in effect of the American Arbitration Association.
The arbitrator may grant injunctions or other relief in such dispute or
controversy. The decision of the arbitrator shall be final, conclusive and
binding on the parties to the arbitration. Judgment may be entered on the
arbitrator’s decision in any court having jurisdiction. The arbitrators shall
apply North Carolina law to the merits of dispute or claim, without reference to
rules of conflicts of law. Executive and the Company hereby expressly consent to
the personal jurisdiction of the state and federal courts located in North
Carolina for any action or proceeding arising from or relating to this Agreement
or relating to any arbitration in which the parties are participants. The
Company shall pay all costs and expenses of such arbitration (unless Executive
requests that each party pay one-half of the costs and expenses of such
arbitration or unless otherwise required by law). Unless otherwise required by
law or pursuant to an award by the arbitrator, the Company and Executive shall
each pay separately its counsel fees and expenses. Notwithstanding the
foregoing, the arbitrator may, but need not, award the prevailing party in any
dispute its or his legal fees and expenses.

8. Complete and Voluntary Agreement. This Agreement along with the Non-Executive
Chairman Agreement constitutes the entire understanding of the parties on the
subjects covered. Executive expressly warrants that he has read and fully
understands this Agreement; that he has had the opportunity to consult with
legal counsel of his own choosing and to have the terms of the Agreement fully
explained to him; that he is not executing this Agreement in reliance on any
promises, representations or inducements other than those contained herein; and
that he is executing this Agreement voluntarily, free of any duress or coercion.
The authorized representative of the Company expressly warrants that he has read
and fully understands this Agreement; that he has had the opportunity to consult
with legal counsel of his own choosing

 

- 3 -



--------------------------------------------------------------------------------

and to have the terms of the Agreement fully explained to him; that he is not
executing this Agreement on behalf of the Company and the Company has not
authorized him to execute the Agreement on its behalf in reliance on any
promises, representations or inducements other than those contained herein; and
that in authorizing him to execute the Agreement on behalf of the Company, the
Company was acting voluntarily, free of any duress or coercion.

9. Governing Law. This Agreement shall be construed, interpreted, and governed
in accordance with the laws of North Carolina without reference to rules
relating to conflict of law.

10. Savings Clause. Each provision of this Agreement shall be interpreted in
such manner as to be effective and valid under applicable law, but if any
provision of this Agreement is held to be prohibited by or invalid under
applicable law, such provision will be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement. Moreover, if any of the
provisions contained in this Agreement is determined by a court of competent
jurisdiction to be unenforceable because it is excessively broad in scope,
whether as to duration, activity, geographic application, subject or otherwise,
it shall be construed, by limiting or reducing it to the extent legally
permitted, so as to be enforceable to the extent compatible with then applicable
law in order to achieve the intent of the parties.

11. Assignment. This Agreement shall be binding upon and inure to the benefit of
(a) the heirs, beneficiaries, executors and legal representatives of the
Chairman upon the Chairman’s death and (b) any successor of the Company. Any
such successor of the Company shall be deemed substituted for the Company under
the terms of this Agreement for all purposes. As used herein, “successor” shall
mean any person, firm, corporation or other business entity which at any time,
whether by purchase, merger or otherwise, directly or indirectly acquires all or
substantially all of the assets or business of the Company. This Agreement shall
not be assignable by the Chairman. This Agreement may be assigned by the Company
to a successor. Upon such assignment, the rights and obligations of the Company
hereunder shall become the rights and obligations of such affiliate or successor
person or entity.

12. Modification. No modification, amendment or waiver of any provision of this
Agreement shall be effective unless in writing signed by Executive and an
authorized representative of the Company.

13. Agreement Not To Be Construed Against Drafter. This Agreement shall not be
construed in favor of or against any of the parties hereto, regardless of which
party initially drafted it. Executive acknowledges that he has been or had the
opportunity to be represented by counsel in the negotiation and preparation of
this Agreement. The Company acknowledges that it has been represented by counsel
in the negotiation and preparation of this Agreement.

14. Counterparts. This Agreement may be signed in counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument.

15. Prior Employment Agreements. This Agreement and any documents referred to
herein represent the entire agreement of the parties and shall supersede any and
all previous contracts,

 

- 4 -



--------------------------------------------------------------------------------

arrangements or understandings between the Company and Executive. Executive and
the Company agree that this Agreement supersedes any prior agreement between the
parties setting forth the terms and conditions of Executive’s employment with
the Company, including the Employment Agreement, except as expressly set forth
in this Agreement, notwithstanding the terms of such prior employment agreement
or other agreement.

16. Cooperation. Executive agrees to cooperate with, and to execute and deliver
to the Company such documents reasonably requested by, the Company to carry out
the purposes of this Agreement.

17. Notices. All notices or communications hereunder shall be in writing,
addressed as follows:

 

To the Company:   Red Hat, Inc.   1801 Varsity Drive   Raleigh, North Carolina
27606   ATTN: Board of Directors/Lead Director   and   General Counsel   Red
Hat, Inc.   1801 Varsity Drive   Raleigh, North Carolina 27606

To Executive at the address most recently provided to the Company and located in
the Company’s books and records.

All such notices shall be conclusively deemed to be received and shall be
effective, (i) if sent by hand delivery or courier, upon receipt, (ii) if sent
by telecopy or facsimile transmission, upon confirmation of receipt by the
sender of such transmission, or (iii) if sent by registered or certified mail,
on the fifth day after the day on which such notice is mailed. Each party shall
promptly notify the other of any change in its notification address, and until
such notice is received, each party is entitled to rely on the address in this
Agreement or the last revised address actually supplied by the other party.

18. Withholding. The Company shall be entitled to withhold, or cause to be
withheld, any amount of federal, state, city or other withholding taxes or other
amounts either required by law or authorized by Executive with respect to
payments made to Executive hereunder.

19. Section 409A of the Code. Executive understands that the Company has
commenced the process of reviewing its various compensatory plans, agreements,
programs, policies and arrangements for compliance with Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”) and Executive hereby
agrees that the Company may, with the Executive’s consent which Executive will
not unreasonably withhold, amend this Agreement in a manner recommended by its
counsel with the intent of complying with the requirements of Section 409A

 

- 5 -



--------------------------------------------------------------------------------

of the Code and protecting Executive from any additional income tax to which
Executive might otherwise become liable pursuant to Section 409A of the Code,
provided that in making any such amendment, the Company shall maintain, to the
maximum extent practicable, the original intent and economic benefit to the
Executive of the affected provision.

20. Effective Date of Agreement. This Agreement will be effective as of
February 28, 2008.

 

  RED HAT, INC. Dated: February 28, 2008  

/s/ Michael R. Cunningham

  Signature   Name:   Michael Cunningham   Title:   Executive Vice President and
General Counsel Dated: February 5, 2008  

/s/ Matthew J. Szulik

  Matthew J. Szulik

 

- 6 -



--------------------------------------------------------------------------------

Exhibit A

 

STOCK OPTION AWARDS OUTSTANDING

Grant Date

  

Grant

Type

   Exercise
Price    Expiration
Date    Total Shares
Granted    Outstanding    Vested    Unvested 06/29/00    ISO    $ 27.31   
06/29/10    2,138    2,138    2,138    0 07/24/02    ISO    $ 5.55    07/24/12
   18,018    18,018    18,018    0 11/13/98    NQ    $ 0.21    11/13/08   
3,944,908    144,908    144,908    0 06/29/00    NQ    $ 27.31    06/29/10   
997,862    997,862    997,862    0 06/27/01    NQ    $ 0.50    06/27/11   
1,000,000    900,000    900,000    0 06/27/01    NQ    $ 4.36    06/27/11   
919,735    919,735    919,735    0 07/24/02    NQ    $ 5.55    07/24/12   
981,982    781,982    781,982    0 12/17/03    NQ    $ 0.50    12/17/13   
500,000    250,000    250,000    0 12/17/03    NQ    $ 6.70    12/17/13   
500,000    166,667    166,667    0 12/28/04    NQ    $ 13.16    12/28/09   
500,000    500,000    375,000    175,000 07/25/05    NQ    $ 15.34    07/25/10
   500,000    500,000    281,250    218,750 07/25/05    NQ    $ 19.18   
07/25/10    100,000    100,000    56,250    43,750 07/25/05    NQ    $ 17.64   
07/25/10    100,000    100,000    56,250    43,750 10/16/06    NQ    $ 19.84   
10/16/11    250,000    250,000    62,500    187,500 TOTAL STOCK OPTIONS   
10,314,643    5,631,310    5,012,560    618,750 RESTRICTED STOCK AWARDS

Grant Date

  

Grant
Type

   Exercise
Price    Expiration
Date    Total Shares
Granted    Outstanding    Vested    Unvested 10/16/06    RSA      —      —     
87,500    65,625    21,875    65,625 10/16/07    RSA      —      —      95,000
   95,000    0    95,000 TOTAL RESTRICTED STOCK    182,500    160,625    21,875
   160,625 PERFORMANCE SHARE UNIT AWARDS

Grant Date

  

Grant
Type

   Exercise
Price    Expiration
Date    Total Target
Grant Amount    Outstanding    Vested    Unvested 10/16/07    PSU      —     
—      95,000    95,000    0    95,000

 

- 7 -



--------------------------------------------------------------------------------

Exhibit B

Date                     

To                                         , Lead Director:

I hereby voluntarily resign my positions as Chief Executive Officer and
President of Red Hat, Inc. and my employment with Red Hat, Inc., along with any
other positions that I may hold with Red Hat, Inc. or any of its subsidiaries
other than my continued service as the Chairman of the Board of Directors of Red
Hat, Inc., effective as of January 1, 2008.

 

Very truly yours,

 

Matthew J. Szulik

 

- 8 -



--------------------------------------------------------------------------------

Exhibit C

General Release of Claims

(a) In further consideration for the payments, benefits and undertakings
described in that Executive Transition Agreement entered into between Red Hat,
Inc. and Executive (“Agreement”) to which this General Release of Claims is an
exhibit, provided by the Company to Executive, which Executive agrees are in
addition to any amounts or benefits to which he would otherwise be entitled
under the terms of his Employment Agreement or any other agreement or terms of
employment with the Company, to the fullest extent not prohibited by law,
Executive, individually and on behalf of his attorneys, representatives,
successors, and assigns, does hereby completely release and forever discharge
the Company, its affiliated and subsidiary corporations, and its and their
shareholders, directors, officers and all other representatives, agents,
employees, successors and assigns, from all claims, rights, demands, actions,
obligations, and causes of action of any and every kind, nature and character,
known or unknown, which Executive may now have, or has ever had, against them,
or any, some or all of them, arising from, or in any way connected with, the
employment relationship between the parties, any actions during the
relationship, or the termination thereof. This release covers all statutory,
common law, constitutional and other claims, including but not limited to, all
claims for wrongful discharge in violation of public policy, breach of contract,
express or implied, breach of covenant of good faith and fair dealing,
intentional or negligent infliction of emotional distress, intentional or
negligent misrepresentation, discrimination, any tort, personal injury, or
violation of statute including but not limited to Title VII of the Civil Rights
Act and the Americans with Disabilities Act, which Executive may now have, or
has ever had. The parties agree that any claims for money damages, loss of
compensation, earnings and benefits, including but not limited to compensatory
stock awards or other stock entitlements awarded by the Company (except as
provided in this Agreement), medical expenses, attorneys’ fees and costs,
reinstatement and other equitable relief, are all released by this Agreement to
the fullest extent not prohibited by law.

(b) However, Executive is not releasing any of the following: (1) any rights to
indemnification from the Company whether pursuant to the Agreement, the
Employment Agreement, any other agreement, the Company’s bylaws, applicable law
or otherwise, (2) any claims regarding any payments or benefits due to Executive
in connection with his execution of this Agreement or the Non-Executive Chairman
Agreement, (3) claims for benefits under any health, disability, retirement,
life insurance or similar employee benefit plan of the Company according to the
terms of such benefit plan, or (4) any claims related to Executive’s rights to
health care continuation coverage under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”).

(c) To the fullest extent permitted by law, any dispute regarding the scope of
this general release shall be determined by an arbitrator under the procedures
set forth in the arbitration clause in the Agreement. Neither this Agreement
itself nor the furnishing of the consideration for this Agreement shall be
deemed or construed as an admission of liability or wrongdoing of any kind by
the Company.

 

- 9 -



--------------------------------------------------------------------------------

(d) To the fullest extent permitted by law, at no time subsequent to the
execution of this Agreement will Executive pursue, or cause or knowingly permit
the prosecution, in any state, federal or foreign court, or before any local,
state, federal or foreign administrative agency, or any other tribunal, any
charge, claim or action of any kind, nature and character whatsoever, known or
unknown, which he may now have, has ever had, or may in the future have against
the Company and/or any officer, director, employee or agent of the Company,
which is based in whole or in part on any matter covered by the release set
forth above.

IN WITNESS WHEREOF, Executive has duly executed this release as of the day and
year set forth below.

 

Dated:                                                            , 200      

 

  Matthew J. Szulik

 

- 10 -